In a negligence action to recover damages for personal injuries, medical expenses and loss of services, defendants appeal from a judgment of the Supreme Court, Nassau County, entered June 28, 1961 upon the decision of the court, after a non jury trial, in favor of the infant plaintiff for $8,134.50, and in favor of the plaintiff father for $2,000. The plaintiffs cross-appealed from the said judgment on the ground of inadequacy, but such cross appeal has been discontinued. Judgment affirmed, with costs. In our opinion, there was sufficient factual proof to support an inference that (a) defendants’ ear swerved or ran off the road and collided with the car in which the injured plaintiff was seated, while the latter car was parked off the travelled part of the roadway; and (b) that defendant Antonellis was negligent in the operation of the defendant Cichette’s ear. Beldoek, P. J., Kleinfeld, Christ, Brennan and Rabin, JJ., concur.